DETAILED ACTION

The following NON-FINAL Office action is in response to Request for Continued Examination (RCE) filed on December 3, 2021 for application 15822831.
	
Acknowledgements

Claims 1-7 and 9-18 are pending.
Claims 1-7 and 9-18 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 12/03/2021 has been entered.

Response to Arguments

In view of Applicant’s amendments to the claims and in view of the arguments, the rejection under 35 USC § 101 has been withdrawn.
In view of Applicant’s amendments to the claims and in view of the arguments, the previous rejection under 35 USC § 103 has been withdrawn and a new rejection under 35 USC § 103 has been provided.
Applicant’s arguments are moot under new grounds of rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-3, 5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2014/0282945 A1) in further view of Whaley et al. (US 2018/0204192 A1).
Regarding Claim 1, Smith discloses a system comprising:
- an authenticator to securely store one or more private keys, at least one of the private keys usable to authenticate one or more blocks of [a blockchain] (¶0049, ¶0051)
- an attestation module of the authenticator or coupled to the authenticator, to generate […] a signature, wherein the signature is generated by the attestation module (¶0042 “authentication device attestation module (ADAM)”, ¶0051)
- and is usable by a relying party to attest to the authenticity of the first block and the model data by using a public key corresponding to the private key (¶0051, ¶0052 “wherein signed attestation information is sent to the client device wherein the client verifies the signed attestation information using its keys”)
- and secure communication module to transmit the signed object to the relying party (¶0051, ¶0052)
	Smith does not disclose generate a signed object, the signed object comprising a first block of the blockchain, model data related to the authenticator including a firmware version of the authenticator, signing a concatenation of the first block and the model data and wherein the first block and the model data in the signed object is authenticated by the relying party through a comparison with decrypted first block and decrypted model data generated using the public key on the signature in the signed object, and wherein the model data is to provide the relying party with an indication of one or more capabilities of the authenticator.
Whaley however discloses: generate a signed object, the signed object comprising a first block of the blockchain, signing a concatenation of the first block and data related to the authenticator (A verification entity which is the equivalent to the claimed authenticator that can verify operation data related to digital currency transactions on a blockchain  and if the operation data related to digital currency transactions on a blockchain is valid, the sets of operation data are added to the blockchain. The verification data is created by the verification entity to signal that they have verified each set of operation data and the endorsement data which is an identifier of the verification entity and a verification signature generated by the verification entity. Hence, the verification entity signs a block of combined or concatenated data comprising operation data related to digital currency transactions from a first block of a blockchain and endorsement data which included the identifier of the verification entity with their private key and included this in a new block”) (¶0248-¶0252).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Smith to include generate a signed object, the signed object comprising a first block of the blockchain, signing a concatenation of the first block and the data related to the authenticator, as disclosed in Whaley, and send to an entity where the entity (such as a relying party) can verify the verification entity’s signature and that they have endorsed the information, therefore improving efficiency  (see Whaley ¶0037).
Additionally, the last limitation of Claim 1 “secure communication module to transmit the signed object to the relying party, wherein the first block and the model data in the signed object is authenticated by the relying party through a comparison with decrypted first block and decrypted model data generated using the public key on the signature in the signed object, and wherein the model data is to provide the relying party with an indication of one or more capabilities of the authenticator” recites functions of the “relying party”, which is a separate entity from the claimed “authenticator” hence the scope of the claim is unclear because claim  is directed to the authenticator and not the relying party.  The “wherein” clause in the last step is only reciting functions of the relying party. Therefore, this language will not be given any patentable weight.
Lastly, as per Claim 1, the combination of Smith and Whaley fails to expressly disclose model data related to the authenticator including a firmware version of the authenticator.
However, Whaley discloses “verification entity identifier” in the signed block providing information related to the “authenticator” or “verifier”. 
However, the difference between the “verification entity identifier” and “model data related to the authenticator including a firmware version of the authenticator” are only found in the non-functional descriptive material and are not functionally involved in the steps recited.  The steps “generate a signed object…”, “signing a concatenation…” and “transmit signed object to the relying party…” would be performed the same regardless of the descriptive material since none of the steps explicitly interact therewith.  Limitations that are not functionally interrelated with the useful acts, structure, or properties of the claimed invention carry little or no patentable weight.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Ngai, 70 USPQ2d 1862 (CAFC 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would also have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to “generate a signed object, the signed object comprising a first block of the blockchain and any type of data related to an authenticator or a verification entity”, “signing a concatenation of the first block and data related to an authenticator or a verification entity with a private key” and “transmit the signed object to the relying party”, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

Regarding Claim 2, Whaley discloses wherein the block represents currency and/or a transaction in a cryptocurrency system (¶0005-¶0006, ¶0248)

Regarding Claim 3, Whaley discloses wherein the cryptocurrency system comprises a Bitcoin cryptocurrency system (¶0005)

Regarding Claim 5, Smith discloses wherein the authenticator comprises user authentication circuitry to authenticate an identity of a user of the client device (Fig. 5; ¶0049, ¶0051).

Regarding Claim 14, Whaley discloses wherein the attestation module is configured to generate a signature for a cryptocurrency transaction to be applied to the cryptocurrency system (¶0248-¶0252).

Regarding Claim 16, Whaley discloses a publicly-readable storage device to store and publish the signature either as part of the blockchain or separately from the blockchain (¶0287).

Claims 4, 6, 7, 9,11-12,15,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Whaley in further view of Lindemann et al. (2015/0121068 A1)
Regarding Claim 4, the combination of Smith and Whaley does not disclose key generation circuitry integral to the authenticator to perform key pair generation.
Lindemann however discloses key generation circuitry integral to the authenticator to perform key pair generation (¶0035).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Smith and Whaley in view of Whaley to include key generation circuitry integral to the authenticator to perform key pair generation, as disclosed in Lindemann, in order to provide strong network authentication for secure transactions (see Lindemann ¶0004).

Regarding Claim 6, Lindemann however discloses wherein the authenticator includes or is communicatively coupled to one or more biometric sensors to read biometric data to verify the user (Fig 2 and 7; ¶0014, ¶0041 and ¶0067).

Regarding Claim 7, Lindemann discloses wherein the biometric sensors comprise fingerprint sensors, microphones, and/or cameras (Fig 7A; ¶0067)

Regarding Claim 9, Lindemann discloses wherein the private key comprises one of a public/private key pair, the public key being stored on a relying party (¶0072).

Regarding Claim 11, Lindemann discloses a voice recognition module to determine a correlation between captured audio of the user's voice and one or more voice prints (¶0041 and ¶0067).

Regarding Claim 12, Lindemann discloses a facial recognition engine to perform facial recognition to identify a correlation between one or more images of the user's face and facial template data associated with the user (¶0040 and ¶0067).

Regarding Claim 15, while Whaley discloses ... related to the cryptocurrency transaction to the user (¶0005).
The combination of Smith in view of Whaley does not disclose wherein the authenticator includes secure transaction circuitry to securely display valid information.
Lindemann however discloses wherein the authenticator includes secure transaction circuitry to securely display valid information (¶0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Smith and Whaley to include wherein the authenticator includes secure transaction circuitry to securely display valid information, as disclosed in Lindemann, in order to provide strong network authentication for secure transactions (see Lindemann ¶0004).

Regarding Claim 17, Lindemann discloses a metadata storage to store authenticator metadata related to authenticator models, the metadata storage to store the model data related to the authenticator (¶0032-¶0033).

Regarding Claim 18, while Whaley discloses ...characteristics to be used for the in-ledger transactions (e.g. Bitcoin signature script, smart contracts, etc.) (¶0152).
The combination of Smith in view of Whaley does not disclose wherein the authenticator metadata comprises metadata statements associated indicating specific authenticator characteristics.
Lindemann however discloses wherein the authenticator metadata comprises metadata statements associated indicating specific authenticator characteristics (¶0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Smith in view of Whaley to include wherein the authenticator metadata comprises metadata statements associated indicating specific authenticator characteristics, as disclosed in Lindemann, in order to provide strong network authentication for secure transactions (see Lindemann ¶0004).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Whaley in view of Lindemann in further view of Lindemann et al. (US 2014/0289834 A1)
Regarding Claim 10, the combination of Smith in view of Whaley in view of Lindemann does not disclose a camera capturing a sequence of images which include the user's eyes as one or more screen layouts are displayed in response to a request to authenticate a user; and an eye tracking module (a) performing eye movement detection across the sequence of images to identify a correlation between motion of the user's eyes as the one or more screen layouts are presented and an expected motion of the user's eyes as the one or more screen layouts are presented and/or (b) measuring the eye's pupil size to identify a correlation between the effective light intensity of the screen and its effect on the user's eye pupil size.
Lindemann et al. (US 2014/0289834 A1) however discloses a camera capturing a sequence of images which include the user's eyes as one or more screen layouts are displayed in response to a request to authenticate a user (Fig 2; ¶0066-¶0069); and an eye tracking module (a) performing eye movement detection across the sequence of images to identify a correlation between motion of the user's eyes as the one or more screen layouts are presented and an expected motion of the user's eyes as the one or more screen layouts are presented and/or (Fig 2; ¶0066-¶0069) (b) measuring the eye's pupil size to identify a correlation between the effective light intensity of the screen and its effect on the user's eye pupil size (Fig 2; ¶0066-¶0069).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Smith in view of Whaley in view of Lindemann to include a camera capturing a sequence of images which include the user's eyes as one or more screen layouts are displayed in response to a request to authenticate a user; and an eye tracking module (a) performing eye movement detection across the sequence of images to identify a correlation between motion of the user's eyes as the one or more screen layouts are presented and an expected motion of the user's eyes as the one or more screen layouts are presented and/or (b) measuring the eye's pupil size to identify a correlation between the effective light intensity of the screen and its effect on the user's eye pupil s, as disclosed in Lindemann et al. (US 2014/0289834 A1), in order to allow users to conduct confidential, auditable and accountable transactions using all applications for secure user authentication (see Lindemann et al. (US 2014/0289834 A1) ¶0003).

Regarding Claim 13, Lindemann discloses the user authentication circuitryFig. 1; ¶0067-¶0069)., (b) the correlation between the motion of the user's eyes and an expected motion of the user's eyes as the one or more screen layouts are presented; and (c) the correlation between the captured audio of the user's voice and the one or more voice prints (Fig. 1; ¶0067-¶0069).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685